                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Bryan A. Lynn,

      Plaintiff,                                   Case No. 2:18-cv-623

      V.                                           Judge Michael H. Watson

Commissioner of Social Security,                   Magistrate Judge Vascura

      Defendant.

                             OPINION AND ORDER

      On March 1, 2019, Magistrate Judge Vascura Issued a Report and

Recommendation ("R&R") recommending the Court reverse the decision of the

Commissioner of Social Security and remand this case for further review

pursuant to Senterice Four of 42 U.S.C. § 405(g). R&R, ECF No. 14. The

Commissioner objects to that recommendation. Obj., ECF No. 15.

      When a party objects to an R&R within the allotted time, the Court "shall

make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection Is made." 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review, the Court "may accept,

reject, or modify. In whole or In part, the findings or recommendations made by

the magistrate judge." 28 U.S.C. § 636(b)(1).

      The Commissioner's sole objection Is that the R&R Incorrectly concluded

that the ALJ gave significant weight to the opinion of Dr. TIshler, the state agency

psychologist, but failed to accommodate one of Dr. TIshler's opined limitations (or
give reasons for the failure to do so) in the ALU's ultimate Mental Residual

Functional Capacity ("MRFC") determination. See Obj., EOF No. 15. The

Commissioner argues the R&R overlooks the fact that the ALU explicitly

accounted for the limitation at issue—^the need for Plaintiff to work in a "non-

stressful environment with routine duties," ECF No. 6-3 at PAGEID ## 175,

192—by limiting Plaintiff to performing "simple, routine, and repetitive tasks

involving only simple, work-related decisions with few, if any, workplace

changes." ECF No. 6-2 at PAGEID # 60.

      The Court has reviewed de novo the record in this case, the Magistrate

Judge's R&R, and the Commissioner's objection. The Court concludes that the

Magistrate Judge correctly found that it is unclear whether the ALU's MRFC

limitation to "simple, routine, and repetitive tasks involving only simple, work-

related decisions with few, if any, workplace changes," ECF No. 6-2 at PAGEID

# 60, accommodated Dr. Tishler's opinion regarding a low-stress work

environment.

       Although the ALU stated that his MRFC determination "accommodates low

stress work," ECF No. 6-2 at PAGEID # 67, he accommodated against

aggravation by high stress by limiting Plaintiff to "simple, routine, and repetitive

tasks involving only simple, work-related decisions with few, if any, workplace

changes." Id. at PAGIED # 64. The ALU stated that this MRFC limitation is

consistent with the opinions of Drs. Tishler and Sours, whose opinions, in turn,

the ALU states "are generally consistent with the totality of the evidence ... which

Case No. 2:18-ev-623                                                       Page 2 of 4
reflects that the claimant repeatedly demonstrated ... no difficulties in ...

concentration, persistence, and pace." Id.

      But, Dr. Tishler's opinion that Plaintiff required a low-stress environment

was based on two noted limitations. Dr. Tishler opined that Plaintiff was

moderately limited in both his "ability to complete a normal workday and

workweek without interruptions from psychologically based symptoms" and was

further moderately limited in his ability "to perform at a consistent pace without an

unreasonable number and length of rest periods." ECF No. 6-3 at PAGEID

# 192. By inaccurately stating that Dr. Tishler's opinion was consistent with other

evidence finding that Plaintiff had no limitation in persistence or pace, the ALJ

appears to have missed that pace limitations were one of the bases supporting

Dr. Tishler's ultimate low-stress recommendation. Therefore, even though the

ALJ adopted the "simple, routine, and repetitive tasks..." iimitation, it is not clear

whether the ALJ determined that such an MRFC limitation accommodated for Dr.

Tishler's pace limitation or whether the ALJ rejected Dr. Tishler's specific pace

limitation and determined merely that the MRFC limitation accommodated Dr.

Tishler's remaining basis for a low-stress environment: the moderate limitation in

completing a workday and workweek without interruptions from psychologically

based symptoms. Accordingly, the case should be remanded for clarification.

      The R&R is ADOPTED AND AFFIRMED. The Commissioner's decision is

REVERSED, and this case is REMANDED for further consideration, consistent



Case No. 2:18-cv-623                                                      Page 3 of 4
with the R&R, in accordance with § 405(g). The Cierk shaii enter judgment for

Piaintiff and terminate this case.

      IT IS SO ORDERED.




                                      rC>1AEL H. WAtSON, JUDGE
                                     UNITED STATES DISTRICT COURT




Case No. 2:18-cv-623                                                  Page 4 of 4
